Title: To Thomas Jefferson from Francis Walker Gilmer, 16 September 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir
London
16. Sepr 1824
This is to recommend to your favorable reception, Dr Dunglison, our professor of anatomy. &c. I have already mentioned him to you in a previous letter, as a man of talents, well acquainted with the branches he is to teach, & a writer of eminence on medical & physiological subjects. In addition to all that, he is highly amiable, and will be an accession to our society.With great respect & esteem yours &cFr W. Gilmer